May 2, 2011 VIA EDGAR Securities and Exchange Commission treet N.E. Washington, D.C.20549 RE: PayPal Funds (the “Registrant”) File Nos. 811-09381, 333-80205 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Registrant, please accept this letter as certification that the prospectus and statement of additional information, each dated April 30, 2011, for the Registrant’s PayPal Money Market Fund do not differ from those contained in Post-Effective Amendment No. 28 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 27, 2011 and is the Registrant’s most recent amendment. Please address all questions regarding this filing to David A. Hearth of Paul, Hastings, Janofsky & Walker LLP at (415) 856-7000. Sincerely, /s/ Odeh Stevens Odeh Stevens Cc: David A. Hearth
